Title: Continental Congress Motion that Requisitions on the States Be Revised, [20 December 1782]
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia, December 20, 1782]
That the Committee appointed to consider and report what further or different provision may be made for discharging the interest that is or may be due on loan office certificates & other liquidated debts of the United states be also directed to revise the requisitions for the service of the preceding and present year and to report whether the same ought to be continued or altered.
